NON-FINAL REJECTION
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.

Response to Amendment
	The Amendment filed September 6, 2022 has been entered. Claims 1-10 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the Final Office Action mailed March 8, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
 TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Status of Claims
Claim 1 and 7-10 are objected to.
Claims 7 rejected under 35 U.S.C. 112(b) as unpatentable.
Claims 1-10 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Objections
Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 1 and 7-10 are objected to because of the following informalities:  
Claims 1 and 8-10 recite “wherein the application designates data stored in each of a plurality of storage parts on the basis of the URI, and stores the data in a storage part specified on the basis of the URI.” The claims should recite stores the data in each of the plurality of storage parts specified on the basis of the URI. 
Claim 7 recites “a URI in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter.” The claim should recite a URI in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter the URI in which the predetermined scheme is associated with the resource in the format defined for each scheme after the predetermined delimiter. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the storage stores image data including a URI in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter.” Claim 7 is unclear because claim 1 recites that a URI is a pointer while claim 7 appears to recite that a URI is image data. For examination claim 7 will interpret the storage as storing image data and is a pointer to data in the storage. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sastri (US 2017/0374014) and Metz et al. (US 2017/0208200).
Regarding claim 1, Sastri discloses: 
A system comprising: 
a controller (FIGURE 6 Processing System 650); and 
a storage which stores data (FIGURE 6 Network Resources 630) on a basis of a data position (FIGURE 4 Network Addresses 404), wherein the system (FIGURE 1 Communication Network 100) uses, as a pointer for accessing the data, a uniform resource identifier (URI) (FIGURE 4 URI; [0040] This address mapping scheme permits the application to use network resources, accessible using a URI in the same manner that resources would be gathered from local resources such as DRAM or disk storage)...
the controller controls and activates an application (FIGURE 6 Application 660; FIGURE 5 step 501 Execute an application on an end user device)...and passes the resource of the URI to the application (FIGURE 5 step 502 In response to executing the application, identifying an addressing configuration based on credentials associated with the end user; [0047] For example, the authentication server may provide the computing system with a URI and security credentials to retrieve a configuration for the OMMU process for the application; see also [0027]-[0029]), wherein the application designates data stored in each of a plurality of storage parts on the basis of the URI (FIGURE 5 step 503 Generate a mapping of virtual address in the computing system to local addresses and network addresses based on the addressing configuration), and stores the data in a storage part specified on the basis of the URI ([0058] Although illustrated in the example of operational scenario 600 with retrieving data from local storage 670 and network resources 630, it should be understood that similar operations may be applied to writing, copying, deleting, or any other similar access operation with respect to the data), and 
the application uses the URI as the data position on a basis of the resource and controls data specified by the URI and stored in the storage (FIGURE 6 step 3 retrieve; [0055] for a network retrieval represented by steps with the letter “a,” OMMU operation 663 identifies that the request is directed at a network address, such as a URI. In response to this identification, at step 3a, OMMU operation 663 initiates a retrieval process over communication network 620 to network resources 630. In response to the request, the resource at the desired URI may identify the required data and provide, at step 4a, the data over communication network 620 to application 660).
Sastri does not appear to explicitly teach “in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter instead of the data position” and an application “designated by the scheme associated with the URI.” However, Metz et al. disclose:
in which a predetermined scheme is associated with a resource in a format defined for each scheme (FIGs. 1A/1B/2 URI 182; FIG. 1B Scheme Name 183) after a predetermined delimiter instead of the data position ([0023] example of URI 182 is illustrated in FIG. 1B, which is described in more detail below. In the example of FIG. 1B, URI 182 may comprise: “printdelivery://print/?jobname=report&id=23&directory=C:\Users\Jeff\Documents\report &docMimeTypes=application/xps”. In such examples, “printdelivery” is the URI scheme name (labeled 183 in FIG. 1B) (i.e. “=” is the delimiter)...Other information that may be included in the URI include an action to be performed (e.g., “print”), a job name (e.g., “report”), a job identifier (e.g., “23”), and an identification of the file format type of print content 180 stored in location 145 (e.g., “application/xps”) (i.e. a resource). Although the action in the above example URI is “print”, other actions could be included in URI 182 (e.g., “store”, (i.e. for accessing data)“OCR”, etc.)), 
an application designated by the scheme associated with the URI (FIGs. 1A/1B/2 URI 182; [0012] a uniform resource identifier (URI) 182 including a URI scheme name associated with a print application 150; [0026] performing the API call including a URI having a URI scheme name associated with a particular application (e.g., print application 150) in order to launch the particular application may be referred to herein as a “protocol activation” technique)
Sastri and Metz et al. are analogous art because Sastri teach credential based addressing and Metz et al. teach uniform resource identifiers.
Sastri discloses using universal resource identifiers (URIs) to unify an addressing space to include local resources and network resources. Metz et al. disclose a uniform resource identifier (URI) that designates a scheme for uniformly sending print data to a plurality of available print destinations ([0009], [0029], [0055]). Metz et al. also disclose that the URI scheme may be used to designate a “store” action ([0022]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sastri and Metz et al. before him/her, to modify the teachings of Sastri with the teachings of Metz et al. because modifying Sastri’s URI to designate a scheme for store action would enable the store action to be launched using the URI (Metz et al. Abstract, [0010], [0026]).
Claims 8-10 recite limitations that are substantially similar to those of claim 1. Therefore, claims 8-10 are rejected in the same manner as claim 1.
Regarding claim 4, Sastri further discloses: 
The system according to claim 1, wherein the controller controls and activates a plurality of applications on a basis of the scheme associated with the URI ([0020] a computing system may be configured with a plurality of applications).
Regarding claim 5, Sastri further discloses: 
The system according to claim 1, wherein the data position is a physical address (FIGURE 4 Network Addresses 404).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sastri and Metz et al. as applied to claim 1 above, and further in view of Patiejunas et al. (US 10,120,579).
Regarding claim 2, Sastri further discloses: 
The system according to claim 1, wherein the storage includes the plurality of storage parts (FIGURE 4 Network Addresses 404)...
Sastri does not appear to explicitly teach “the application designates data stored in each of the plurality of storage parts on a basis of the URI.” However, Metz et al. further disclose: 
the application designates data stored in each of the plurality of storage parts on a basis of the URI ([0023] other actions could be included in URI 182).
Sastri and Metz et al. do not appear to explicitly teach storage parts “to which data positions of different formats are assigned.” However, Patiejunas et al. further disclose:
to which data positions of different formats are assigned (FIG. 11 Data Store 1110; Col 34, line 50-Col 35, line 4; The environment can include a variety of data stores and other memory and storage media as discussed above. These can reside in a variety of locations, such as on a storage medium local to (and/or resident in) one or more of the computers or remote from any or all of the computers across the network. In a particular set of embodiments, the information may reside in a storage-area network (“SAN”) familiar to those skilled in the art...Such a system may also include one or more storage devices, such as disk drives, optical storage devices, and solid-state storage devices such as random access memory (“RAM”) or read-only memory (“ROM”), as well as removable media devices, memory cards, flash cards, etc.; i.e. different types of storage devices have different addressing formats)
Sastri, Metz et al., and Patiejunas et al. are analogous art because Sastri teach credential based addressing; Metz et al. teach uniform resource identifiers; and Patiejunas et al. teach data stores.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sastri, Metz et al., and Patiejunas et al. before him/her, to modify the combined teachings of Sastri and Metz et al. with the teachings of Patiejunas et al. because storage systems include different types of storage devices that have different address formats. The URI would enable each of the different storage devices to be accessed because it permits uniform addressing. 
Regarding claim 3 Sastri and Metz et al. do not appear to explicitly teach while Patiejunas et al. disclose: 
The system according to claim 1, wherein the plurality of storage parts include at least two storage parts selected from a group including a register, a cache, a DRAM, a video memory, an SSD, a HDD, a tape drive, an optical recording medium, a magneto-optical storage medium, and a magnetic recording medium (FIG. 11 Data Store 1110; Col 34, line 50-Col 35, line 4; The environment can include a variety of data stores and other memory and storage media as discussed above. These can reside in a variety of locations, such as on a storage medium local to (and/or resident in) one or more of the computers or remote from any or all of the computers across the network. In a particular set of embodiments, the information may reside in a storage-area network (“SAN”) familiar to those skilled in the art...Such a system may also include one or more storage devices, such as disk drives, optical storage devices, and solid-state storage devices such as random access memory (“RAM”) or read-only memory (“ROM”), as well as removable media devices, memory cards, flash cards, etc.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sastri, Metz et al., and Patiejunas et al. before him/her, to modify the combined teachings of Sastri and Metz et al. with the teachings of Patiejunas et al. because storage systems include different types of storage devices that have different address formats. The URI would enable each of the different storage devices to be accessed because it permits uniform addressing. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sastri and Metz et al. as applied to claim 1 above, and further in view of Woodruff (US 2004/0210648).
Regarding claim 6, Sastri and Metz et al. do not appear to explicitly teach while Woodruff discloses:
The system according to claim 1, wherein the data position is specified including at least an IO controller number ([0019] Each I/O controller within an I/O unit can be addressed using a MAC address of the NIC on the I/O unit and an I/O controller number. Each I/O device attached to the I/O controller can then be accessed or addressed using the MAC address of the NIC, the I/O controller number and the I/O device number that identifies the specific I/O device attached to the I/O controller).
Sastri, Metz et al., and Woodruff are analogous art because Sastri teach credential based addressing; Metz et al. teach uniform resource identifiers; and Woodruff discloses I/O device management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sastri, Metz et al., and Woodruff before him/her, to modify the combined teachings of Sastri and Metz et al. with Woodruff’s teachings of I/O device management because enabling I/O controller addressing would permits uniform addressing of I/O devices attached to the I/O controller using URIs.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sastri and Metz et al. as applied to claim 1 above, and further in view of Matsushima (US 2003/0099407).
Regarding claim 7, Metz et al. further disclose: 
The system according to claim 1, wherein the storage stores image data ([0037] data may include program instructions, data objects, such as images) including a URI in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter ([0023]), and 
Sastri and Metz et al. do not appear to explicitly teach  “the application is an image processing application which performs predetermined processing on the image data.” However, Matsushima discloses:
the application is an image processing application which performs predetermined processing on the image data ([0115] The execution of a process of an image processing application 118 that operates on the computer 107 is controlled by an operating system 116. In addition, according to need, the image processing application 118 executes a predetermined image process).
Sastri, Metz et al., and Matsushima are analogous art because Sastri teach credential based addressing; Metz et al. teach uniform resource identifiers; and Matsushima teaches an image processing system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sastri, Metz et al., and Matsushima before him/her, to modify the teachings of Sastri and Metz et al. with Matsushima’s teachings of image processing in order to implement the combined system that uses URI’s for uniform addressing in an image processing application.

Response to Arguments
Applicant’s arguments, filed September 6, 2022, with respect to the rejection of claims 1-10 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sastri and Metz et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Fullerton et al. (US 20090287902) teaches universal addressing.
Berners-Lee et al. (Berners-Lee, T., Fielding, R. and Masinter, L., 1998. RFC2396: Uniform resource identifiers (URI): generic syntax.) teaches uniform resource identifiers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137